Exhibit 10.3
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of April 3,
2011 between LaBARGE, INC., a Delaware corporation (the “Company”) and Randy L.
Buschling (the “Executive”) (each of the foregoing individually a “Party” and
collectively the “Parties”).
     WHEREAS, concurrently with the execution of this Agreement, the Company,
Ducommun Incorporated, a corporation organized and existing under the laws of
Delaware (“Parent”), and DLBMS, Inc., a Delaware corporation and a direct,
wholly-owned subsidiary of Parent (“Merger Subsidiary”) have entered into an
Agreement and Plan of Merger (the “Merger Agreement”), pursuant to which the
Company will become a wholly-owned subsidiary of Parent (the “Merger”);
     WHEREAS, the Executive is currently employed as the Vice President and
Chief Operating Officer of the Company;
     WHEREAS, in order to induce Parent to enter into the Merger Agreement and
consummate the Merger, the Executive is willing to enter into this Agreement;
     WHEREAS, Parent would not have entered into the Merger Agreement nor
consummated the transactions contemplated thereby without the Executive’s
agreement to enter into this Agreement with the Company;
     NOW, THEREFORE, in consideration of the Merger and the covenants, promises
and representations set forth herein, and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound, hereby agree as follows:
     1. Effectiveness. Except as provided in the last sentence of this section,
this Agreement shall constitute a binding agreement between the parties only
upon the Effective Time (as defined in the Merger Agreement). Unless and until
the Merger is consummated, this Agreement shall be of no effect and shall not
confer any rights or obligations upon the Executive, the Company or Parent.
Effective upon the Effective Time this Agreement shall replace and supersede
that certain Executive Severance Agreement, dated January 11, 2005, between the
Executive and the Company (the “Severance Agreement”), which Severance Agreement
shall, as of the Effective Time, be null and void and of no further force or
effect. Anything herein to the contrary notwithstanding, effective immediately
no Change of Control shall be deemed to exist or to have occurred under the
Severance Agreement as a result of the Company’s Board of Directors approving,
adopting or agreeing to recommend the Merger Agreement or the Company entering
into the Merger Agreement.
     2. Term; At-Will Employment. Subject to the provisions for earlier
termination hereinafter provided, the Executive’s employment hereunder shall
initially be for a term (the “Term”) commencing on Closing Date (as defined in
the Merger Agreement) and ending on the first anniversary of the Closing Date.
To the extent the Executive remains an employee of the Company or Parent or any
of their respective Affiliates following the expiration of the Term, such
employment will be on an at-will basis. As such, following the expiration of the
Term, the

 



--------------------------------------------------------------------------------



 



Executive’s employment may be terminated at any time, with or without cause, and
with or without notice by the Executive or by the Company. In addition, from and
after the expiration of the Term, the Company and/or Parent may change the terms
of the Executive’s employment, with or without cause, and with or without
notice. Such at-will relationship can only be changed by an agreement in writing
signed by the Chief Executive Officer of Parent and approved in writing as to
form by the General Counsel of Parent.
     3. Employment. Subject to the terms set forth herein, during the Term and
thereafter while the Executive remains employed by the Company and/or Parent,
the Executive will devote the Executive’s full business time and use the
Executive’s best efforts to advance the business and welfare of the Company and
its Affiliates (including, following the Effective Time, Parent and its
subsidiaries), and will not engage in any other employment or business
activities or any other activities for any direct or indirect remuneration that
would be harmful or detrimental to the business and affairs of the Company or
Parent, or that would materially interfere with the Executive’s duties
hereunder. During the Term and thereafter while the Executive remains employed
by the Company and/or Parent it shall not be a violation of this Agreement for
the Executive to (A) serve on corporate, civic or charitable boards or
committees, (B) deliver lectures, fulfill speaking engagements or teach at
educational institutions and (C) manage personal investments, so long as such
activities do not significantly interfere with the performance of the
Executive’s assigned responsibilities. To the extent that any such activities
have been conducted by the Executive prior to the Effective Time, the continued
conduct of such activities (or the conduct of activities similar in nature and
scope thereto) subsequent to the Effective Time shall not hereafter be deemed to
interfere with the performance of the Executive’s responsibilities to the
Company.
     4. Position. During the Term, the Executive shall serve as the Senior Vice
President-Operations of Ducommun LaBarge Technologies, Inc. of the Company, and
shall report directly to the Chief Executive Officer and President of Parent
(the “Direct Reporting Officer”). During the Term, the Executive shall render
such other services for the Company and its Affiliates as the Direct Reporting
Officer may from time to time reasonably request and as shall be consistent with
the Executive’s position and responsibilities. During the Term, the Executive’s
principal location of employment shall be the Executive’s principal location of
employment on the date hereof.
     5. Compensation.
          (a) Base Salary. During the period of the Executive’s employment with
the Company and/or Parent, the Executive shall receive a base salary (the “Base
Salary”) at a rate of $390,000 per annum, which shall be paid in accordance with
the customary payroll practices of the Company, and which shall be subject to
review for possible increase (but not decrease) promptly following the Closing
Date and subject to annual or other periodic review thereafter as determined by
the Company and/or Parent. During the Term, the Base Salary of the Executive
shall not be reduced. Any increase in the Base Salary of the Executive shall not
limit or reduce any other compensation owed to the Executive under this
Agreement.
          (b) Bonus. For each fiscal year during the period of the Executive’s
employment with the Company and/or Parent, in addition to the Base Salary, the
Executive shall

2



--------------------------------------------------------------------------------



 



be eligible to earn an annual cash performance bonus (the “Bonus”) based upon
the achievement of performance targets established by Parent. For the period
from July 1, 2011 until December 31, 2011, the Bonus will be based on and
subject to terms and conditions identical or substantially similar to the
Company’s annual cash incentive compensation program in effect on the date
hereof, except that the performance goals for such period shall be consistent
with the Company’s FY 2012 forecast previously provided to Parent and prorated
for such 6-month period. Beginning with the fiscal year of Parent beginning on
January 1, 2012, the terms and conditions of the Bonus shall be established by
Parent and Executive shall have a bonus target opportunity substantially similar
to that of similarly situated officers of Parent and its subsidiaries. In all
events, the Bonus for any fiscal year or portion thereof shall be only be
payable to the Executive if the Executive remains continuously employed by the
Company and/or Parent through the date that such Bonus is determined by Parent
(and/or its compensation committee) and paid to the Executive.
          (c) Bonus Guarantee. Subject to the Executive’s continued employment
with the Company through the end of the Term, the minimum Bonus payable to the
Executive for performance during the period from July 1, 2011 until December 31,
2011 shall be $88,500, which amount shall be paid to the Executive on the date
that is six months following the Closing Date. In addition, subject to the
Executive’s continued employment with the Company through December 31, 2012, the
minimum Bonus payable to the Executive for performance during Parent’s 2012
fiscal year shall be $88,500, reduced by the amount by which the Executive’s
actual Bonus for the period from July 1, 2011 until December 31, 2011 exceeds
the guaranteed minimum Bonus for that period. Subject to the Executive’s
continued employment with the Company through the first anniversary of the
Closing Date, the guaranteed minimum Bonus for Parent’s 2012 fiscal year (and
described in the preceding sentence) shall be paid to the Executive on the first
anniversary of the Closing Date. For the avoidance of doubt, the actual Bonus
earned by the Executive for performance during Parent’s 2012 fiscal year shall
be reduced (but not below zero) by the amount of the guaranteed minimum Bonus
paid to the Executive on the first anniversary of the Closing Date pursuant to
the preceding sentence.
          (d) Equity-Based Compensation. The Executive will be eligible to
participate in Parent’s equity-based incentive compensation program on terms and
conditions determined by Parent and its board of directors and consistent the
terms and conditions applicable to similarly-situated officers of Parent and its
subsidiaries.
          (e) Participation in Welfare Benefit Plans. During the Term, the
Executive shall be entitled to participate in the Company’s 401(k) plan and in
the medical, dental, vision, life, disability and accident insurance programs
maintained by the Company that were available to the Executive on the date of
this Agreement, in each case, in accordance with the terms thereof as in effect
on this Agreement. In addition, during the Term, the Executive shall be entitled
to receive perquisites consisting of an automobile allowance or company car,
current country club membership and financial planning assistance, to the extent
made available to the Executive by the Company on the date of this Agreement.
Notwithstanding anything herein to the contrary, the Company and/or Parent may
reduce the 401(k) plan and insurance benefit plans and programs made available
to the Executive to the extent such a reduction applies to all salaried
employees of the Company who are exempt from the wage and hour provisions of the
Fair Labor Standards Act. Following the Term, the Executive shall be entitled to
participate in

3



--------------------------------------------------------------------------------



 



the Company’s welfare benefit plans and receive perquisites as determined by the
Company and/or Parent.
          (f) Expenses. During the Term, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the policies and procedures of the Company in
effect from time to time.
          (g) Vacation. During the Term, the Executive shall be entitled to four
(4) weeks paid vacation.
          (h) LTIP. The Company acknowledges and agrees that, except as set
forth in Section 6 below, to the extent the Executive remains continuously
employed by the Company and/or Parent through the first anniversary of the
Closing Date, the Company shall pay to the Executive on the first anniversary of
the Closing Date a lump sum cash payment equal to $1,463,000, reduced by any
amount paid on or prior to the Closing Date under or in respect of performance
units outstanding as of the date hereof (the “LTIP Payment”) under the Company’s
2004 Long Term Incentive Plan (the “LTIP”), payment of which shall be deemed to
satisfy all obligations of the Company and/or Parent to the Executive under the
LTIP and any award agreement entered into there under.
     6. Termination of Employment. The Executive’s employment with the Company
during the Term may only be terminated either (i) by the Company for Cause or as
a result of the Executive’s death or Disability or (ii) by the Executive for
Good Reason. Following the expiration of the Term, the Executive’s employment
with the Company may be terminated by either Party at any time and for any or no
reason. Notwithstanding any other provision of this Agreement, the provisions of
this Section 6 shall exclusively govern the Executive’s rights to compensation
and benefits upon termination of employment with the Company and its Affiliates.
          (a) Notice of Termination. Any termination of the Executive’s
employment by the Company or by the Executive under this Section 6 (other than
as a result of the Executive’s death) shall be communicated by a written notice
(a “Notice of Termination”) to the other Party specifying a date of termination
(the “Date of Termination”) which, shall be no more than ninety (90) days
following the date of such notice; provided, however, that during the period
beginning on the date of the Notice of Termination and ending on the Date of
Termination, the Company may, in its sole discretion, place the Executive on
paid leave of absence during which the Executive shall continue to be deemed to
be an employee of the Company for all purposes under this Agreement, but only be
involved in Company matters to the extent requested by the Company.
          (b) Accrued Rights. Upon a termination of the Executive’s employment
for any reason, the Executive (or the Executive’s estate) shall be entitled to
receive the sum of the Executive’s Base Salary through the Date of Termination
not theretofore paid; any expenses owed to the Executive under the Company’s
expense reimbursement policy; and any amount arising from the Executive’s
participation in, or benefits under, any employee benefit plans, programs or
arrangements (including without limitation, any disability or life insurance
benefit plans, programs or arrangements), which amounts shall be payable in
accordance with the terms

4



--------------------------------------------------------------------------------



 



and conditions of such employee benefit plans, programs or arrangements
(collectively, the “Accrued Rights”).
          (c) Termination by the Company without Cause or by the Executive for
Good Reason.
               (i) If the Executive’s employment is terminated during the Term
by the Executive for Good Reason or by the Company without Cause (and not by
reason of a termination by the Company for Cause or by reason of the Executive’s
death or Disability), then, in addition to the Accrued Rights, the Company shall
pay to the Executive a lump sum cash severance payment equal to the Base Salary,
to the extent not previously paid, that would have been payable to the Executive
had the Executive remained employed by the Company through the end of the Term,
plus, to the extent not previously paid, the minimum guaranteed bonuses set
forth in Section 5(c). If the Executive’s employment is terminated during the
first six (6) months following the Term by the Executive for Good Reason or by
the Company without Cause (and not by reason of a termination by the Company for
Cause or by reason of the Executive’s death or Disability), then, in addition to
the Accrued Rights, the Company shall pay to the Executive a lump sum cash
severance payment equal to the minimum guaranteed bonus set forth in the second
sentence in Section 5(c), to the extent not previously paid. The lump sum
payment described in the preceding sentences shall be paid to the Executive
within thirty (30) days following the Date of Termination; provided that the
Executive has executed (within twenty-one (21) days following the Date of
Termination) the waiver and general release of claims agreement in a form
attached to this Agreement as Exhibit A.
               (ii) Upon a termination of employment described in
Section 6(c)(i), the Executive shall also be entitled to receive, to the extent
not previously paid, the LTIP Payment, payable to the Executive within thirty
(30) days following the Date of Termination, payment of which shall be deemed to
satisfy all obligations of the Company and/or Parent to the Executive under the
LTIP and any award agreement entered into there under.
               (iii) Upon a termination of employment described in
Section 6(c)(i), the Executive shall also be entitled to receive the benefits
described in Section 5(e), that would have been received by the Executive had
the Executive remained employed by the Company through the end of the Term.
               (iv) For the avoidance of doubt, following the Executive’s
termination of employment by the Executive for Good Reason or by the Company
without Cause (and not by reason of the Executive’s death, Disability or a
termination by the Company for Cause), the Executive shall have no further
rights to any compensation or any other benefits from the Company or Parent,
except as set forth in this Section 6(c).
          (d) Termination by the Company for Cause; Resignation without Good
Reason; death; Disability. If the Executive’s employment is terminated during
the Term or thereafter by the Company for Cause or upon Executive’s resignation
without Good Reason, the Executive shall only be entitled to receive the Accrued
Rights. If the Executive’s employment is terminated upon the Executive’s death
or Disability, the Executive shall only be entitled to receive the Accrued
Rights and the LTIP Payment, to the extent not previously paid (payment of

5



--------------------------------------------------------------------------------



 



which shall be deemed to satisfy all obligations of the Company and/or Parent to
the Executive under the LTIP and any award agreement entered into there under).
Following the Executive’s termination of employment by the Company for Cause or
upon the Executive’s death, Disability or resignation without Good Reason, the
Executive shall have no further rights to any compensation or any other benefits
from the Company or Parent, except as set forth in this Section 6(d).
          (e) Expiration of the Term. If the Executive’s employment terminates
on or after the expiration of the Term for any reason, the Executive shall not
be entitled to any additional compensation other than the Accrued Rights.
          (f) No Mitigation. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive. In no event shall the Executive be obligated to seek other employment
or take any other action by way of mitigation of the amounts payable to the
Executive under any of the provisions of this Agreement and such amounts shall
not be reduced whether or not the Executive obtains other employment.
          (g) Return of Property. Upon termination of the Executive’s employment
with the Company and its Affiliates, whether voluntary or involuntary, the
Executive shall immediately deliver to the Company (i) all physical,
computerized, electronic or other types of records, documents, proposals, notes,
lists, files and any and all other materials, including computerized and
electronic information, that refers, relates or otherwise pertains to the
Company or any Affiliate (or business dealings thereof) that are in the
Executive’s possession, subject to the Executive’s control or held by the
Executive for others; and (ii) all property or equipment that the Executive has
been issued by the Company or any Affiliate during the course of the Executive’s
employment or property or equipment thereof that the Executive otherwise
possesses, including any computers, cellular phones, pagers and other devices.
The Executive acknowledges that the Executive is not authorized to retain any
physical, computerized, electronic or other types of copies of any such
physical, computerized, electronic or other types of records, documents,
proposals, notes, lists, files or materials, and is not authorized to retain any
other property or equipment of the Company or any Affiliate. The Executive
further agrees that the Executive will immediately forward to the Company (and
thereafter destroy any electronic copies thereof) any business information
relating to the Company or any Affiliate that has been or is inadvertently
directed to the Executive following the Executive’s last day of the Executive’s
employment. The provisions of this Section 6(g) are in addition to any other
written obligations on the subjects covered herein that the Executive may have
with the Company and its Affiliates, and are not meant to and do not excuse such
obligations. Upon the termination of the Executive’s service with the Company,
the Executive shall, upon the Company’s request, promptly execute and deliver to
the Company a certificate (in form and substance satisfactory to the Company) to
the effect that the Executive has complied with the provisions of this
Section 6(g).
          (h) Resignation of Offices. Promptly following the termination of the
Executive’s employment with the Company for any reason other than the
Executive’s death, the Executive shall promptly deliver to the Company
reasonably satisfactory written evidence of the

6



--------------------------------------------------------------------------------



 



Executive’s resignation from all positions that the Executive may then hold as
an employee, officer or director of the Company or any Affiliate. The Company
shall be entitled to withhold payment of any amounts otherwise due pursuant to
this Section 6 until the Executive has complied with the provisions of this
Section 6(h).
          (i) Ongoing Assistance. Following the termination of the Executive’s
employment with the Company and its Affiliates, the Executive agrees to make
himself/herself reasonably available, subject to the Executive’s other personal
and professional commitments and obligations, to provide information and other
assistance as reasonably requested by the Company (and, at the reasonable
expense of the Company), with respect to pending, threatened or potential claims
and other matters related to the business of the Company about which the
Executive has personal knowledge as a result of the Executive’s supervision or
other involvement within such claims or matters performed in connection with the
Executive’s employment. In all events, the Company shall reimburse the Executive
or pay on the Executive’s behalf, all direct expenses incurred (including any
travel) in connection with the Executive’s fulfillment of the obligations set
forth in this Section 6(i).
     7. Amendment of LTIP. The Executive hereby agrees and consents to the
Second Amendment to the LTIP previously adopted by the Company. In addition, the
Executive hereby agrees that for all purposes under the LTIP, the term “Good
Reason” shall not have the meaning set forth in Section 10.1 of the LTIP, but
instead shall mean the occurrence of any one or more of the following:
               (i) the requirement that the Executive be based at a location
which is at least seventy-five (75) miles further from the Executive’s primary
residence at the time such requirement is imposed than is such residence from
the Company’s office as of Effective Time, except for required travel related to
the business of the Company to the extent substantially consistent with the
Executive’s business obligations;
               (ii) a reduction in the Base Salary;
               (iii) the Executive’s involuntary termination of employment with
the Company for a reason other than Cause; and
               (iv) a change in Executive’s Direct Reporting Officer as set
forth in Section 4 of this Agreement.
     8. Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.
     9. Governing Law and Jurisdiction. This Agreement shall be construed and
enforced under and be governed in all respects by the laws of Missouri, without
regard to the conflict of laws principles thereof. The Company and the Executive
hereby consent and submit to the personal jurisdiction and venue of any state or
federal court located in the State of

7



--------------------------------------------------------------------------------



 



Missouri for resolution of any and all claims, causes of action or disputes
arising out of or related to this Agreement.
     10. Assignment. Neither the Company nor the Executive may make any
assignment of this Agreement or any interest herein, by operation of law or
otherwise, without the prior written consent of the other; provided, however,
that the Company may assign its rights and obligations under this Agreement
without the consent of the Executive to Parent or any of its Affiliates. This
Agreement shall inure to the benefit of and be binding upon the Company and the
Executive, their respective successors, executors, administrators, heirs and
permitted assigns.
     11. Waiver. No waiver of any provision hereof shall be effective unless
made in writing and signed by the waiving party. The failure of either party to
require the performance of any term or obligation of this Agreement, or the
waiver by either party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.
     12. Notices. Any and all notices, requests, demands and other
communications provided for by this Agreement shall be in writing and shall be
effective when delivered in person, consigned to a reputable national courier
service or deposited in the United States mail, postage prepaid, registered or
certified, and addressed to the Executive at the Executive’s last known address
on the books of the Company or, in the case of the Company, to Parent at its
principal place of business, attention of the Chief Executive Officer of Parent
or to such other address as any Party may specify by notice to the other
actually received.
     13. Entire Agreement. This Agreement, together with any confidentiality,
assignment of inventions, non-competition or other similar agreement between the
Company and the Executive, constitutes the entire agreement among the Parties
hereto pertaining to the subject matter hereof and supersede all prior and
contemporaneous agreements, understandings, negotiations and discussions,
whether oral or written, of the Parties with respect to such subject matter,
including, without limitation, the Severance Agreement. For the avoidance of
doubt, any confidentiality, assignment of inventions, non-competition or other
similar agreement between the Company and the Executive shall remain in full
force and effect following the executive of this Agreement and the consummation
of the Merger.
     14. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by an expressly authorized representative
of the Company.
     15. Headings. The headings and captions in this Agreement are for
convenience only, and in no way define or describe the scope or content of any
provision of this Agreement.
     16. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be an original and all of which together shall
constitute one and the same instrument.
     17. Third Party Beneficiary. Parent shall be a third party beneficiary of
this Agreement.

8



--------------------------------------------------------------------------------



 



     18. Definitions. Words or phrases that are initially capitalized or are
within quotation marks shall have the meanings provided in this Section 18 and
as provided elsewhere herein. Solely for purposes of this Agreement, the
following definitions apply:
          (a) “Affiliates” means, (i) with respect to the Company or Parent, all
persons and entities directly or indirectly controlling, controlled by or under
common control with the Company or Parent, as applicable, where control may be
by management authority, contract or equity interest, and (ii) with respect to
Executive, all entities directly or indirectly controlled by or under common
control with Executive, where control may be by management authority, contract
or equity interest.
          (b) “Cause” means:
               (i) The willful and continued failure of the Executive to perform
substantially the Executive’s duties with the Company or one of its affiliates
(other than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for such performance is delivered to the
Executive by the Board which specifically identifies the manner in which the
Board believes that the Executive has not substantially performed the
Executive’s duties and the Executive has been provided a reasonable period of
time, but no less than fifteen (15) days, to cure said deficiency identified by
the Board, or
               (ii) The willful engaging by the Executive in (A) illegal conduct
(other than minor traffic offences) , or (B) conduct which is in breach of the
Executive’s fiduciary duty to the Company and which is demonstrably injurious to
the Company, its reputation or its business prospects.
For purposes of this provision, no act or failure to act on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer of
the Company or based upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company. The cessation of employment
of the Executive shall not be deemed to be for Cause unless and until there
shall have been delivered to the Executive a copy of a resolution duly adopted
by the affirmative vote of not less than three-quarters of the entire membership
of the Board at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to the Executive and the Executive is given an
opportunity to be heard before the Board), finding that, in the good-faith
opinion of the Board, the Executive is guilty of the conduct described in
subparagraph (i) or (ii) above, and specifying the particulars thereof in
detail.
          (c) “Disability” means the absence of the Executive from the
Executive’s duties with the Company on a full-time basis for one hundred eighty
(180) consecutive business days as a result of incapacity due to mental or
physical illness which is determined to be total, and permanent by a physician
selected by the Company or its insurers and acceptable to the Executive or the
Executive’s legal representative (such agreement as to acceptability not to be
withheld unreasonably).

9



--------------------------------------------------------------------------------



 



     (d) “Good Reason” means:
               (i) any failure by the Company to comply with any of the
provisions of this Agreement, other than an isolated failure not occurring in
bad faith and which is remedied by the Company promptly after receipt of notice
thereof given by the Executive and other than a failure to comply with Section
5(e) solely by reason of a reduction in benefits that applies to all salaried
employees who are exempt from the wage and hour provisions of the Fair Labor
Standards Act; or
               (ii) the Company’s requiring the Executive to be based at any
office or location other than the Executive’s principal business location as of
immediately prior to the Effective Time; or
               (iii) any purported termination by the Company of the Executive’s
employment otherwise than as expressly permitted by this Agreement; or
               (iv) a change in the Executives direct Report Officer as set
forth in Section 4 of this Agreement..
     19. In the event of a dispute regarding the terms of this Agreement or each
party’s obligations herein, the prevailing party in any such dispute shall be
entitled to recover all costs incurred to enforce the terms of this Agreement,
including all reasonable attorney’s fees.
[Remainder of page is intentionally blank.]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound
hereby, have hereunto set their hands under seal, as of the date first above
written.

                  EXECUTIVE:
     
 
  /s/ Randy L. Buschling                   Randy L. Buschling    
 
                LaBARGE, INC., a Delaware corporation:    
 
           
 
  By:   /s/ Craig E. LaBarge    
 
           
 
  Name:   Craig E. LaBarge    
 
  Title:   Chief Executive Officer and President    

